Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 03/31/2022 has been entered. Claims 1, 14, and 18 have been amended. Claims 29-31 have been added. Claims 1, 4, 6, 9, 10, 13-15, 18, and 21-31 remain pending in the application.

Claim Analysis - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “optical fingerprint module” in claims 4 and 14.
Because the claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 4 and 14 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
As for the limitation "optical fingerprint module”, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph): [0062] of the specification and Fig. 14 of the drawing disclose " optical fingerprint module” comprises a light emitter and a light receiver. 
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 1, 4, 6, 9-10, 13-14, 18, and 21-28 are rejected under 35 U.S.C. 103 as unpatentable over Park (US 20180129328 A1) in view of Song (US 20170300736 A1).
	Regarding claim 1, Park (Figs. 1-4 and 6-7) discloses a display screen, comprising a display layer (display layer 310), the display layer having a fingerprint recognition area (e.g., Figs. 1 and 7; fingerprint recognition area A1; [0048]-[0105]-[0109]) and a peripheral area adjacent to the fingerprint recognition area (e.g., Figs. 1 and 7; peripheral area adjacent to fingerprint recognition area A1), the fingerprint recognition area being provided with a plurality of first driving components evenly (e.g., Figs. 7 and 4; fingerprint recognition area A1 comprising a plurality of pixels PX, each pixel having a transistor T2 as shown in Fig. 4), the peripheral area being provided with a plurality of second driving components (e.g., Figs. 7 and 4; peripheral area comprising a plurality of pixels PX, each pixel having a transistor T2 as shown in Fig. 4), the plurality of first driving components being arranged at a first interval (e.g., Figs. 7 and 4; transistors T2 in the fingerprint recognition area A1 has an interval denoted by D1), the plurality of second driving components being arranged at a second interval (e.g., Figs. 7 and 4; transistors T2 in the peripheral area has an interval denoted by D2), the first interval at which any adjacent two of the plurality of first driving components are arranged being greater than the second interval at which any adjacent two of the plurality of second driving components are arranged (e.g., Figs. 7 and 4; D1>D2),
wherein the first driving components are first thin-film transistors (e.g., Figs. 7 and 4; fingerprint recognition area A1 comprising a plurality of pixels PX, each pixel having a transistor T2 as shown in Fig. 4), and the second driving components are second thin-film transistors (e.g., Figs. 7 and 4; peripheral area comprising a plurality of pixels PX, each pixel having a transistor T2 as shown in Fig. 4), and 
wherein the first thin-film transistors are arranged in an array in the fingerprint recognition area (e.g., Figs. 7 and 4; fingerprint recognition area A1 comprising a plurality of pixels PX, each pixel having a transistor T2 as shown in Fig. 4), and the second thin-film transistors are arranged in an array in the peripheral area (e.g., Figs. 7 and 4; peripheral area comprising a plurality of pixels PX, each pixel having a transistor T2 as shown in Fig. 4).

Park (Figs. 1-4 and 6-7) discloses the display screen comprising a light-shielding layer (e.g., Fig. 6; fingerprint sensor 610 has a light-shielding layer), wherein the light-shielding layer (e.g., Fig. 6; fingerprint sensor 610 has a light-shielding layer) is disposed on one side of the display layer (rear side of the display layer 310; [0045] and [0047] and claim 4) away from a surface for display (front surface of the display layer 310) and defines a through hole (e.g., Fig. 6; fingerprint sensor 610 has a light-shielding layer including a through hole), wherein the through hole is located in a position corresponding to the fingerprint recognition area (e.g., Fig. 6; through hole corresponding to the fingerprint sensor 610 and the fingerprint recognition area A1), and an optical fingerprint module is configured to transmit and receive light signals through the through hole (e.g., Fig. 6; fingerprint sensor 610 includes a light emitter 611 and a light receiver 612 to transmit and receive light signals through the through hole). Park (e.g., Fig. 6) discloses the through hole including a first hole to transmit light signals and a second hole to receive light signals. The examiner further cites Song as a reference. Song (e.g., Figs. 1-2) discloses a display panel including an optical fingerprint sensor similar to that disclosed by Park (e.g., Fig. 1), comprising a display layer (e.g., Figs. 3-5 and 7-8; display panel 160) and a light-shielding layer (e.g., Figs. 3-5 and 7-8; light-shielding layer 190), wherein the light-shielding layer (light-shielding layer 190) is disposed on one side of the display layer (display panel 160) away from a surface for display (display panel 160) and defines a through hole (through hole 191), the through hole (through hole 191) is located in a position corresponding to the fingerprint recognition area (fingerprint sensor 180), and an optical fingerprint module (fingerprint sensor 180 including a light emitter and a light receiver; [0065]) is configured to transmit and receive light signals through the same through hole (through hole 191). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Song to the display as panel taught by Park, which would simplify the design of the fingerprint sensor and improve light transmission and detection for fingerprint sensing. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Park to the display as panel taught by Song, which would provide a display panel integrated with a fingerprint sensor with an improved light transmission and detection.

Regarding claim 4, Park in view of Song discloses the display screen of claim 1, Park (Figs. 1-4 and 6-7) discloses wherein an area among the first thin-film transistors is a transparent area (e.g., Figs. 1 and 6-7; fingerprint recognition area A1 is partially transparent; [0047] and [0118]), and the transparent area is configured to allow light signals transmitted or received by an optical fingerprint module (e.g., Figs. 1 and 6-7; fingerprint sensor 610 including a light emitter 611 and a light receiver 612; [0105]-[0109]) to pass through. 

Regarding claim 6, Park in view of Song discloses the display screen of claim 1, Park (Figs. 1-4 and 6-7) discloses wherein the first scan lines are extended in a same direction as the second scan lines (e.g., Figs. 7 and 3-4; scan lines including first scan lines and second scan lines are extended in a horizontal direction), and the first scan lines are electrically coupled with the second scan lines (e.g., Figs. 7 and 3-4; scan lines including first scan lines and second scan lines are electrically coupled to scan driver 330).

Regarding claim 9, Park in view of Song discloses the display screen of claim 1, Park (Figs. 1-4 and 6-7) discloses wherein the first data lines are extended in a same direction as the second data lines (e.g., Figs. 7 and 3-4; data lines including first data lines and second data lines are extended in a vertical direction), and the first data lines are electrically coupled with the second data lines (e.g., Figs. 7 and 3-4; data lines including first data lines and second data lines are electrically coupled to data driver 110).

Regarding claim 10, Park in view of Song discloses the display screen of claim 1, Park (Figs. 1-4 and 6-7) discloses wherein the fingerprint recognition area (fingerprint recognition area A1) corresponds to a part of the display layer (e.g., Figs. 1) and corresponds to an edge area of the display layer (e.g., Fig. 1 and [0047]), and the peripheral area is adjacent to the fingerprint recognition area (e.g., Fig. 1).

Regarding claim 13, Park in view of Song discloses the display screen of claim 1, Park (Figs. 1-4 and 6-7) discloses wherein the through hole (e.g., Fig. 6; through hole to transmit and receive light) has an orthographic projection area on the display layer coincident with the fingerprint recognition area (e.g., Figs. 1 and 6-7; fingerprint recognition area A1). In addition, Song (e.g., Figs. 3-5 and 7-8) also discloses wherein the through hole (through hole 191) has an orthographic projection area on the display layer coincident with the fingerprint recognition area (fingerprint sensor 180).

Regarding claim 14, Park (Figs. 1-4 and 6-7) discloses a terminal (display device 100), comprising 
a frame (housing 140; [0045]); 
a display screen (display panel 110), fixed on the frame (housing 140) and having a fingerprint recognition area (e.g., Figs. 1 and 7; fingerprint recognition area A1; [0048]-[0105]-[0109]) and a peripheral area adjacent to the fingerprint recognition area (e.g., Figs. 1 and 7; peripheral area adjacent to fingerprint recognition area A1), the display screen comprising a display layer (display layer 310), and the display layer corresponding to the fingerprint recognition area being provided with a plurality of first driving components evenly (e.g., Figs. 7 and 4; fingerprint recognition area A1 comprising a plurality of pixels PX, each pixel having a transistor T2 as shown in Fig. 4), the display layer corresponding to the peripheral area being provided with a plurality of second driving components (e.g., Figs. 7 and 4; peripheral area comprising a plurality of pixels PX, each pixel having a transistor T2 as shown in Fig. 4), the plurality of first driving components being arranged at a first interval (e.g., Figs. 7 and 4; transistors T2 in the fingerprint recognition area A1 has an interval denoted by D1), the plurality of second driving components being arranged at a second interval (e.g., Figs. 7 and 4; transistors T2 in the peripheral area has an interval denoted by D2), the first interval at which any adjacent two of the plurality of first driving components are arranged being greater than the second interval at which any adjacent two of the plurality of second driving components are arranged (e.g., Figs. 7 and 4; D1>D2), and 
an optical fingerprint module is configured to transmit and receive light signals (e.g., Figs. 1 and 6-7; fingerprint sensor 610 including a light emitter 611 and a light receiver 612; [0105]-[0109] and fixed on the frame (housing 140), disposed on one side of the display screen (rear side of display layer 310; [0045] and [0047] and claim 4) away from a surface for display (front surface of the display layer 310), and located in a position corresponding to the fingerprint recognition area (e.g., Fig. 6; fingerprint sensor 610 corresponding to the fingerprint recognition area A1), the fingerprint recognition area (e.g., Fig. 6; fingerprint sensor 610 corresponding to the fingerprint recognition area A1) being configured to allow light signals transmitted or received by the optical fingerprint module to (e.g., Fig. 6; fingerprint sensor 610 includes a light emitter 611 and a light receiver 612 to transmit and receive light signals) pass through.

Park (Figs. 1-4 and 6-7) discloses the display screen comprising a light-shielding layer (e.g., Fig. 6; fingerprint sensor 610 has a light-shielding layer), wherein the light-shielding layer (e.g., Fig. 6; fingerprint sensor 610 has a light-shielding layer) is disposed on one side of the display layer (rear side of the display layer 310; [0045] and [0047] and claim 4) away from a surface for display (front surface of the display layer 310) and defines a through hole (e.g., Fig. 6; fingerprint sensor 610 has a light-shielding layer including a through hole), wherein the through hole is located in a position corresponding to the fingerprint recognition area (e.g., Fig. 6; through hole corresponding to the fingerprint sensor 610 and the fingerprint recognition area A1), and an optical fingerprint module is configured to transmit and receive light signals through the through hole (e.g., Fig. 6; fingerprint sensor 610 includes a light emitter 611 and a light receiver 612 to transmit and receive light signals through the through hole). Park (e.g., Fig. 6) discloses the through hole including a first hole to transmit light signals and a second hole to receive light signals. The examiner further cites Song as a reference. Song (e.g., Figs. 1-2) discloses a display panel including an optical fingerprint sensor similar to that disclosed by Park (e.g., Fig. 1), comprising a display layer (e.g., Figs. 3-5 and 7-8; display panel 160) and a light-shielding layer (e.g., Figs. 3-5 and 7-8; light-shielding layer 190), wherein the light-shielding layer (light-shielding layer 190) is disposed on one side of the display layer (display panel 160) away from a surface for display (display panel 160) and defines a through hole (through hole 191), the through hole (through hole 191) is located in a position corresponding to the fingerprint recognition area (fingerprint sensor 180), and an optical fingerprint module (fingerprint sensor 180 including a light emitter and a light receiver; [0065]) is configured to transmit and receive light signals through the same through hole (through hole 191). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Song to the display as panel taught by Park, which would simplify the design of the fingerprint sensor and improve light transmission and detection for fingerprint sensing. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Park to the display as panel taught by Song, which would provide a display panel integrated with a fingerprint sensor with an improved light transmission and detection.

Regarding claim 15, Park in view of Song discloses the terminal of claim 14, Park (Figs. 1-4 and 6-7) discloses wherein the optical fingerprint module (e.g., Fig. 6; fingerprint sensor 610) comprises a light emitter and a light inductor (light emitter 611 and light receiver 612), the light emitter (light emitter 611) is configured to emit light signals and the light inductor (light receiver 612) is configured to receive light signals, wherein lights emitted by the light emitter pass through the fingerprint recognition area to be projected onto patterns of a finger when the finger is in contact with a surface of the display screen (e.g., Figs. 1 and 6-7; fingerprint sensor 610 corresponding to the fingerprint recognition area A1, light emitter 611 transmits light signals to a finger 200 and a light receiver 612 to receives light signals reflected from the finger 200). In addition, Song (e.g., Figs. 3-5 and 7-8) also discloses the same features as claimed ([0065]).

Regarding claim 18, Park (Figs. 1-4 and 6-7) discloses a display module, comprising a display screen (display panel 310) having a first area (e.g., Figs. 1 and 7; fingerprint recognition area A1; [0048]-[0105]-[0109]) and a second area adjacent to the first area (e.g., Figs. 1 and 7; peripheral area adjacent to fingerprint recognition area A1); the display screen corresponding to the first area being provided with a plurality of first driving components evenly, (e.g., Figs. 7 and 4; fingerprint recognition area A1 comprising a plurality of pixels PX, each pixel having a transistor T2 as shown in Fig. 4), and the display screen corresponding to the second area being provided with a plurality of second driving components (e.g., Figs. 7 and 4; peripheral area comprising a plurality of pixels PX, each pixel having a transistor T2 as shown in Fig. 4); the plurality of first driving components being arranged at a first interval (e.g., Figs. 7 and 4; transistors T2 in the fingerprint recognition area A1 has an interval denoted by D1), the plurality of second driving components being arranged at a second interval (e.g., Figs. 7 and 4; transistors T2 in the peripheral area has an interval denoted by D2), the first interval at which any adjacent two of the plurality of first driving components are arranged being greater than the second interval at which any adjacent two of the plurality of second driving components are arranged (e.g., Figs. 7 and 4; D1>D2).

Park (Figs. 1-4 and 6-7) discloses the display screen comprising a light-shielding layer (e.g., Fig. 6; fingerprint sensor 610 has a light-shielding layer), wherein the light-shielding layer (e.g., Fig. 6; fingerprint sensor 610 has a light-shielding layer) is disposed on one side of the display layer (rear side of the display layer 310; [0045] and [0047] and claim 4) away from a surface for display (front surface of the display layer 310) and defines a through hole (e.g., Fig. 6; fingerprint sensor 610 has a light-shielding layer including a through hole), wherein the through hole is located in a position corresponding to the fingerprint recognition area (e.g., Fig. 6; through hole corresponding to the fingerprint sensor 610 and the fingerprint recognition area A1), and an optical fingerprint module is configured to transmit and receive light signals through the through hole (e.g., Fig. 6; fingerprint sensor 610 includes a light emitter 611 and a light receiver 612 to transmit and receive light signals through the through hole). Park (e.g., Fig. 6) discloses the through hole including a first hole to transmit light signals and a second hole to receive light signals. The examiner further cites Song as a reference. Song (e.g., Figs. 1-2) discloses a display panel including an optical fingerprint sensor similar to that disclosed by Park (e.g., Fig. 1), comprising a display layer (e.g., Figs. 3-5 and 7-8; display panel 160) and a light-shielding layer (e.g., Figs. 3-5 and 7-8; light-shielding layer 190), wherein the light-shielding layer (light-shielding layer 190) is disposed on one side of the display layer (display panel 160) away from a surface for display (display panel 160) and defines a through hole (through hole 191), the through hole (through hole 191) is located in a position corresponding to the fingerprint recognition area (fingerprint sensor 180), and an optical fingerprint module (fingerprint sensor 180 including a light emitter and a light receiver; [0065]) is configured to transmit and receive light signals through the same through hole (through hole 191). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Song to the display as panel taught by Park, which would simplify the design of the fingerprint sensor and improve light transmission and detection for fingerprint sensing. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to the teaching from Park to the display as panel taught by Song, which would provide a display panel integrated with a fingerprint sensor with an improved light transmission and detection.

Regarding claim 21, Park in view of Song discloses the display screen of claim 1, Park (Figs. 1-4 and 6-7) discloses wherein the optical fingerprint module (fingerprint sensor 610) has an orthographic projection area on the display (display layer 310) coincident with the fingerprint recognition area (fingerprint recognition area A1). In addition, (e.g., Figs. 1-5 and 7-8) discloses the same features as claimed.

Regarding claim 22, Park in view of Song discloses the display screen of claim 13, Park (Figs. 1-4 and 6-7) discloses wherein the optical fingerprint module (fingerprint sensor 610) has an orthographic projection area on the display layer (display layer 310) coincident with the fingerprint recognition area (fingerprint recognition area A1). In addition, (e.g., Figs. 1-5 and 7-8) discloses the same features as claimed.


Regarding claim 23, Park in view of Song discloses the terminal of claim 14, Park (Figs. 1-4 and 6-7) discloses wherein the through hole (e.g., Fig. 6; through hole to transmit and receive light) has an orthographic projection area on the display layer coincident with the fingerprint recognition area (e.g., Figs. 1 and 6-7; fingerprint recognition area A1). In addition, Song (e.g., Figs. 3-5 and 7-8) also discloses wherein the through hole (through hole 191) has an orthographic projection area on the display layer coincident with the fingerprint recognition area (fingerprint sensor 180).

Regarding claim 24, Park in view of Song discloses the terminal of claim 23, Park (Figs. 1-4 and 6-7) discloses wherein the optical fingerprint module (fingerprint sensor 610) has an orthographic projection area on the display layer (display layer 310) coincident with the fingerprint recognition area (fingerprint recognition area A1). In addition, Song (e.g., Figs. 3-5 and 7-8) discloses the same features as claimed.

Regarding claim 25, Park in view of Song discloses the terminal of claim 14, Park (Figs. 1-4 and 6-7) discloses wherein the optical fingerprint module (fingerprint sensor 610) has an orthographic projection area on the display layer (display layer 310) coincident with the fingerprint recognition area (fingerprint recognition area A1). In addition, (e.g., Figs. 1-5 and 7-8) discloses the same features as claimed.

Regarding claim 26, Park in view of Song discloses the display module of claim 18, Park (Figs. 1-4 and 6-7) discloses wherein the through hole (e.g., Fig. 6; through hole to transmit and receive light) has an orthographic projection area on the display layer coincident with the fingerprint recognition area (e.g., Figs. 1 and 6-7; fingerprint recognition area A1). In addition, Song (e.g., Figs. 3-5 and 7-8) also discloses wherein the through hole (through hole 191) has an orthographic projection area on the display layer coincident with the fingerprint recognition area (fingerprint sensor 180).

Regarding claim 27, Park in view of Song discloses the display module of claim 26, Park (Figs. 1-4 and 6-7) discloses wherein the optical fingerprint module (fingerprint sensor 610) has an orthographic projection area on the display layer (display layer 310) coincident with the fingerprint recognition area (fingerprint recognition area A1). In addition, (e.g., Figs. 1-5 and 7-8) discloses the same features as claimed.

Regarding claim 28, Park in view of Song discloses the display module of claim 18, Park (Figs. 1-4 and 6-7) discloses wherein the optical fingerprint module (fingerprint sensor 610) has an orthographic projection area on the display layer (display layer 310) coincident with the fingerprint recognition area (fingerprint recognition area A1). In addition, (e.g., Figs. 1-5 and 7-8) discloses the same features as claimed.

7.	Claims 29-31 are rejected under 35 U.S.C. 103 as unpatentable over Park (US 20180129328 A1) in view of Song (US 20170300736 A1) and further in view of Jung (US 20190130822 A1).
Regarding claim 29, Park in view of Song discloses the display screen of claim 1, Park (Figs. 1-4 and 6-7) discloses wherein the fingerprint recognition area is further provided with first scan lines electrically coupled with the first thin-film transistors (e.g., Figs. 7B and 4; fingerprint recognition area A1 comprising a plurality of pixels, each pixel having a transistor T2 connected with a scan line as shown in Fig. 4), the peripheral area is further provided with second scan lines electrically coupled with the second thin-film transistors (e.g., Figs. 7B and 4; peripheral area comprising a plurality of pixels, each pixel having a transistor T2 connected with a scan line as shown in Fig. 4), and wherein the fingerprint recognition area is further provided with first data lines electrically coupled with the first thin-film transistors (e.g., Figs. 7B and 4; fingerprint recognition area A1 comprising a plurality of pixels, each pixel having a transistor T2 connected with a data line as shown in Fig. 4), the peripheral area is further provided with second data lines electrically coupled with the second thin-film transistors (e.g., Figs. 7B and 4; peripheral area comprising a plurality of pixels, each pixel having a transistor T2 connected with a data line as shown in Fig. 4), and an interval at which the first data lines are spaced apart is equal to an interval at which the second data lines are spaced apart (e.g., Figs. 7B and 4; an interval at which the first data lines are spaced apart is equal to an interval at which the second scan lines are spaced apart). 

Park does not disclose an interval at which the first scan lines are spaced apart is equal to an interval at which the second scan lines are spaced apart. However, Jung (e.g., Figs. 5-14) discloses a display screen, comprising a display layer having a fingerprint recognition area (second display area 7240 or 8240, corresponding to fingerprint sensor 840; [0162]) and a peripheral area adjacent to the fingerprint recognition area (first display area 7230 or 8230 adjacent to the second display area 7240 or 8240), the fingerprint recognition area being provided with a plurality of first driving components (second display area 7240 or 8240 comprises a plurality of RGB pixels as shown in Figs. 10-12, each pixel has a driving circuit comprising a transistor), the peripheral area being provided with a plurality of second driving components (first display area 7230 or 8230 comprises a plurality of RGB pixels as shown in Fig. 9, each pixel has a driving circuit comprising a transistor). Since the pixel arrangement in the fingerprint recognition area has a checkerboard pattern (e.g., Figs. 10A and 11), an interval at which the plurality of pixels and corresponding transistors in the fingerprint recognition area 7240 or 8240 is greater than an interval at which the plurality of pixels and corresponding transistors in the peripheral area 7230 or 8230 adjacent to the fingerprint recognition area 7240 or 8240. It would be obvious to one skilled in the art to modify the pixel arrangement in the fingerprint recognition area of Park (e.g., Fig. 7B), as taught by Jung (e.g., Figs. 10A and 11). Since the pixels in a same row are connected to a same scan line and the pixels in a same column are connected to a same data line, the combination of Park and Jung would result in a pixel arrangement an interval at which the first scan lines in the fingerprint recognition area are spaced apart is equal to an interval at which the second scan lines in the peripheral area are spaced apart and an interval at which the first data lines in the fingerprint recognition area are spaced apart is equal to an interval at which the second data lines in the peripheral area are spaced apart. The combination/motivation would be to provide an alternative design choice of a display device integrated with a fingerprint sensor, which increases a light detection signal of the fingerprint sensor.

Regarding claim 30, Park in view of Song discloses the terminal of claim 14, Park (Figs. 1-4 and 6-7) discloses wherein the fingerprint recognition area is further provided with first scan lines electrically coupled with the first driving components (e.g., Figs. 7B and 4; fingerprint recognition area A1 comprising a plurality of pixels, each pixel having a transistor T2 connected with a scan line as shown in Fig. 4), the peripheral area is further provided with second scan lines electrically coupled with the second driving components (e.g., Figs. 7B and 4; peripheral area comprising a plurality of pixels, each pixel having a transistor T2 connected with a scan line as shown in Fig. 4), and wherein the fingerprint recognition area is further provided with first data lines electrically coupled with the first driving components (e.g., Figs. 7B and 4; fingerprint recognition area A1 comprising a plurality of pixels, each pixel having a transistor T2 connected with a data line as shown in Fig. 4), the peripheral area is further provided with second data lines electrically coupled with the second driving components (e.g., Figs. 7B and 4; peripheral area comprising a plurality of pixels, each pixel having a transistor T2 connected with a data line as shown in Fig. 4), and an interval at which the first data lines are spaced apart is equal to an interval at which the second data lines are spaced apart (e.g., Figs. 7B and 4; an interval at which the first data lines are spaced apart is equal to an interval at which the second scan lines are spaced apart). 

Park does not disclose an interval at which the first scan lines are spaced apart is equal to an interval at which the second scan lines are spaced apart. However, Jung (e.g., Figs. 5-14) discloses a display screen, comprising a display layer having a fingerprint recognition area (second display area 7240 or 8240, corresponding to fingerprint sensor 840; [0162]) and a peripheral area adjacent to the fingerprint recognition area (first display area 7230 or 8230 adjacent to the second display area 7240 or 8240), the fingerprint recognition area being provided with a plurality of first driving components (second display area 7240 or 8240 comprises a plurality of RGB pixels as shown in Figs. 10-12, each pixel has a driving circuit comprising a transistor), the peripheral area being provided with a plurality of second driving components (first display area 7230 or 8230 comprises a plurality of RGB pixels as shown in Fig. 9, each pixel has a driving circuit comprising a transistor). Since the pixel arrangement in the fingerprint recognition area has a checkerboard pattern (e.g., Figs. 10A and 11), an interval at which the plurality of pixels and corresponding transistors in the fingerprint recognition area 7240 or 8240 is greater than an interval at which the plurality of pixels and corresponding transistors in the peripheral area 7230 or 8230 adjacent to the fingerprint recognition area 7240 or 8240. It would be obvious to one skilled in the art to modify the pixel arrangement in the fingerprint recognition area of Park (e.g., Fig. 7B), as taught by Jung (e.g., Figs. 10A and 11). Since the pixels in a same row are connected to a same scan line and the pixels in a same column are connected to a same data line, the combination of Park and Jung would result in a pixel arrangement an interval at which the first scan lines in the fingerprint recognition area are spaced apart is equal to an interval at which the second scan lines in the peripheral area are spaced apart and an interval at which the first data lines in the fingerprint recognition area are spaced apart is equal to an interval at which the second data lines in the peripheral area are spaced apart. The combination/motivation would be to provide an alternative design choice of a display device integrated with a fingerprint sensor, which increases a light detection signal of the fingerprint sensor.

Regarding claim 31, Park in view of Song discloses the display module of claim 18, Park (Figs. 1-4 and 6-7) discloses wherein the first driving components are first thin-film transistors (e.g., Figs. 7 and 4; fingerprint recognition area A1 comprising a plurality of pixels PX, each pixel having a transistor T2 as shown in Fig. 4), and the second driving components are second thin-film transistors (e.g., Figs. 7 and 4; peripheral area comprising a plurality of pixels PX, each pixel having a transistor T2 as shown in Fig. 4), the display screen corresponding to the first area is further provided with first scan lines and first data lines electrically coupled with the first thin-film transistors (e.g., Figs. 7B and 4; fingerprint recognition area A1 comprising a plurality of pixels, each pixel having a transistor T2 connected with a scan line and a data line as shown in Fig. 4), the display screen corresponding to the second area is further provided with second scan lines and second data lines electrically coupled with the second thin-film transistors (e.g., Figs. 7B and 4; peripheral area comprising a plurality of pixels, each pixel having a transistor T2 connected with a scan line and a data line as shown in Fig. 4), and wherein an interval at which the first data lines are spaced apart is equal to an interval at which the second data lines are spaced apart (e.g., Figs. 7B and 4; an interval at which the first data lines are spaced apart is equal to an interval at which the second scan lines are spaced apart).

Park does not disclose an interval at which the first scan lines are spaced apart is equal to an interval at which the second scan lines are spaced apart. However, Jung (e.g., Figs. 5-14) discloses a display screen, comprising a display layer having a fingerprint recognition area (second display area 7240 or 8240, corresponding to fingerprint sensor 840; [0162]) and a peripheral area adjacent to the fingerprint recognition area (first display area 7230 or 8230 adjacent to the second display area 7240 or 8240), the fingerprint recognition area being provided with a plurality of first driving components (second display area 7240 or 8240 comprises a plurality of RGB pixels as shown in Figs. 10-12, each pixel has a driving circuit comprising a transistor), the peripheral area being provided with a plurality of second driving components (first display area 7230 or 8230 comprises a plurality of RGB pixels as shown in Fig. 9, each pixel has a driving circuit comprising a transistor). Since the pixel arrangement in the fingerprint recognition area has a checkerboard pattern (e.g., Figs. 10A and 11), an interval at which the plurality of pixels and corresponding transistors in the fingerprint recognition area 7240 or 8240 is greater than an interval at which the plurality of pixels and corresponding transistors in the peripheral area 7230 or 8230 adjacent to the fingerprint recognition area 7240 or 8240. It would be obvious to one skilled in the art to modify the pixel arrangement in the fingerprint recognition area of Park (e.g., Fig. 7B), as taught by Jung (e.g., Figs. 10A and 11). Since the pixels in a same row are connected to a same scan line and the pixels in a same column are connected to a same data line, the combination of Park and Jung would result in a pixel arrangement an interval at which the first scan lines in the fingerprint recognition area or the first area are spaced apart is equal to an interval at which the second scan lines in the peripheral area or the second area are spaced apart and an interval at which the first data lines in the fingerprint recognition area are spaced apart is equal to an interval at which the second data lines in the peripheral area are spaced apart. The combination/motivation would be to provide an alternative design choice of a display device integrated with a fingerprint sensor, which increases a light detection signal of the fingerprint sensor.

Response to Arguments
8.	Regarding claims 1, 14 and 18, applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the references of Park (US 20180129328 A1) and Song (US 20170300736 A1)  have been used for new ground rejection.

Regarding references Jung (US 20190130822 A1), applicant’s arguments (Remark, pages 9-10) have been considered but are not persuasive. Jung’s Figs. 10A, 11, 9A and 9B are reproduced below for references.

    PNG
    media_image1.png
    493
    1459
    media_image1.png
    Greyscale

Jung’s Figs. 10A and 11, a display area A corresponding to a fingerprint recognition area

    PNG
    media_image2.png
    475
    1517
    media_image2.png
    Greyscale

Jung’s Figs. 9A and 9B, Jung’s Figs. 10A and 11, a display area B adjacent to the fingerprint recognition area
Jung discloses a display panel comprising a display area A (e.g., Figs. 10A and 11 reproduced above) corresponding to a fingerprint recognition area and a display area B (e.g., Figs. 9A and 9B reproduced above) adjacent to the display area A or the fingerprint recognition area. The pixel arrangement in the display area A has a checkerboard pattern (e.g., Figs. 10A and 11), the pixel density of display area A is less than a pixel density of the display area B, and an interval at which the pixels 10241 and corresponding driving circuits in the fingerprint recognition area A is greater than an interval at which the pixels 9231 and corresponding driving circuit in the peripheral area B. The pixel arrangement as disclosed by Jung is essentially same as that disclosed by applicant’s Figs. 10 and 5. 

    PNG
    media_image3.png
    316
    373
    media_image3.png
    Greyscale

Applicant Fig. 10
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691